DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,723,616 B2 and U.S. Patent No. 10,233,074 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities: “a surface of the substrate” in line 6 should be changed to --the surface of the substrate--.
Claim 2 appears to be missing or canceled.  Accordingly, appropriate correction, such as adding (Canceled) for claim 2, is required as the proper status identifier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 3, 7-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18  of U.S. Patent No. 9,896,330 B2 (hereinafter “Patent 330”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 330.
Regarding Claim 1, Patent 330 teaches an integrated circuit (IC) package comprising: a device attached to a surface of a substrate; a first material covering the device; and a second material covering the first material and portions of the substrate, the first material having a different modulus than the second material; and a structure of polyimide on a surface of the substrate and surrounding the device, wherein the device is electrically connected to the substrate and attached to the substrate via a silicone compound (See Patent 330, claim 15).  Furthermore, claim 15 of Patent 330 additionally teaches that the device is a MEMS device (Patent 330, claim 15).  Therefore, claim 13 of Patent 330 has a narrower scope of claim compared to claim 1 of the instant application.
Regarding Claim 3, Patent 330 teaches wherein the substrate is a semiconductor chip (Patent 330, claim 15).
Regarding Claim 7, Patent 330 teaches wherein the second material covers portions of the surface of the substrate (Patent 330, claim 15).
Regarding Claim 8, Patent 330 teaches wherein the first material is silicone (Patent 330, claim 15).

Regarding Claim 10, Patent 330 teaches wherein the first material has a modulus of less than 10 Mega Pascal (Patent 330, claim 17).
Regarding Claim 12, Patent 330 teaches wherein the device is stress sensitive, and wherein the device is a MEMS device (Patent 330, claim 16).
Regarding Claim 13, Patent 330 teaches wherein the structure is a closed structure from a top view of the IC package (Patent 330, claim 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 2007/0029569 A1) in view of McDonald et al. (US 2013/0207207 A1; hereinafter “McDonald”).
Regarding Claim 1, referring to at least Fig. 2A-2C and related text, Andrews teaches an integrated circuit (IC) package comprising: a device (114) attached to a surface of a substrate (110A of 110) (paragraphs 48-49); a first material (130) covering the device (paragraph 55); and a second material (140) covering the first material and portions of the substrate (paragraph 58), 
However, Andrews does not explicitly disclose that the device is attached to the substrate via a silicone compound.  McDonald teaches an IC package (fig. 6), comprising: a device (610) attached to a substrate (430) via a silicone compound (620) (fig. 6 and paragraph 30).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Andrews with that of McDonald in order to attach/mount the device to the substrate with a readily available adhesive material having adhesive characteristics such as silicone adhesive.    
Regarding Claim 3, McDonald teaches wherein the substrate is a semiconductor chip (paragraph 30, 430).
Regarding Claim 5, McDonald teaches wherein the semiconductor chip is attached to a pad (410) and electrically connected to leads (420 and 425) surrounding the pad (fig. 6 and paragraphs 25-26).
Regarding Claim 6, McDonald teaches wherein the semiconductor chip is attached to the pad by an adhesive (440) (paragraph 25).  While the combined teaching of Andrews and McDonald does not explicitly disclose a specific material choice for the adhesive, it would have been obvious to one of ordinary skill in the art to utilize standard adhesive material, including the claimed polymeric compound, with predictable adhesive characteristics for bonding the semiconductor chip to the pad. 

Regarding Claim 8, Andrews teaches wherein the first material is silicone (paragraph 55).
Regarding Claim 9, Andrews teaches wherein the second material is molding compound (paragraph 58).
Regarding Claim 10, Andrews teaches wherein the first material has a modulus of less than 10 Mega Pascal (paragraph 55, 130 having a modulus of silicone).
Regarding Claim 11, Andrews teaches wherein the first material is restricted to portions of the surface of the substrate inside the structure (fig. 2C).
Regarding Claim 12, McDonald teaches that the device is stress sensitive and wherein the device is a MEMS device (610) (paragraph 30-31),
Regarding Claim 13, Andrews teaches wherein the structure is a closed structure from a top view of the IC package (fig. 2B).

Allowable Subject Matter
Claims 14-20 are allowable over the cited prior arts.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 14, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit package in claim 14, particularly in combination with the limitation regarding a first material covering the device, and portions of the surface of the semiconductor chip; a second material covering a surface of the first .  

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  It is noted that the Claim Objection is introduced again as set forth above in this Office Action since there was neither claim amendments nor applicant’s arguments in response to the previous Claim Objection.  The double patenting rejection over Patent 330 is similarly introduced again incorporating the amended limitation into claim 1 from the previous Office Action since there was no proper response to the previous double patenting rejection.   

Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL WHALEN/Primary Examiner, Art Unit 2829